DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is advised that should claim 6 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In this particular case, claims 6 and 7 appear to be verbatim or effectively verbatim duplicates except for equation 1 of claim 6 reciting the variable ‘CB’ where equation 2 of claim 7 recites the variable ‘SCT’.  However, ‘CB’ and ‘SCT’ are both defined in their respective claims as the same verbatim parameter of ‘the numerical value representing the skin barrier function’.  The mere different use of symbols (the letters CB vs. SCT) is not an adequate difference of scope in an independent claim as is the case in the amendments herewith.  The specification may detail some difference between the symbols ‘CB’ and ‘SCT’ — however, such differences are not adequately limited in the independent claims herein.  Examiner suggests Applicant: (1) amend claims 6 and 7 to distinguish the definitions of CB and SCT if so desired; (2) cancel one 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Amended claim 6 now recites
“wherein the first skin impedance value is one or more values selected from a group consisting of a first susceptance value, a first admittance value, a first conductance value, and inverse values of the first susceptance value, the first admittance value, the first conductance value; and
the second skin impedance value is one or more values selected from a group consisting of a second susceptance value, a second admittance value, a second conductance value, and inverse values of the second susceptance value, the second admittance value, the second conductance value,”

and then recites 

“wherein the first skin impedance value is the first susceptance value;
the second skin impedance value is the second admittance value”

which appears to be a verbatim incorporation of the dependent claim language of (previous) claims 1, 3, and 5 into the body of claim 6.  While appropriate and standard practice to limit a broader Markush group in an independent claim to then a single single claim encounters an issue of indefiniteness. Namely, it is not clear whether claim 6, now in independent form, means to encompass a variety of different parameters for the first and second skin impedance values or only a first susceptance value and a second admittance value?  To wit: when read as a single claim, what limitation takes precedence for establishing the scope of the claim as a whole? The recited Markush group or the subsequent single option of the group which would, in effect, counteract the breadth of the earlier Markush group?  Examiner suggests amending the claim to eliminate the broader Markush grouping of parameter values and instead recite 


wherein the first skin impedance value is a  first susceptance value;
the second skin impedance value is a  second admittance value;

which would bring the limitation in line with Equation 1 and its parameter/variable definitions at the end of claim 6.  Claim 7 encounters the same issue mutatis mutandis and Examiner suggests amending the claim in a similar fashion to resolve the issue and where Examiner interprets claims 6 and 7 as such an amendment (if Applicant wishes to keep the claim in view of the duplicate claim double patenting warning set forth above). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 6-7 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Representative claim 6 recites 
Claim 6 (Currently amended) A method of evaluating a skin barrier function comprising: 
generating a first alternating-current (AC) signal;
making the first AC signal pass through skin to generate a passed signal;
detecting the passed signal;
calculating a first variable based on delay time measured using the first AC signal and the passed signal;
calculating a numerical value representing a skin barrier function based on the first variable, 
further comprising: calculating a first skin impedance value based on the first AC signal, 
wherein the step of calculating the numerical value representing the skin barrier function includes using the first variable and the first skin impedance value, 
further comprising: generating a second alternating current (AC) signal;
calculating a second skin impedance value based on the second AC signal,
wherein the step of calculating the numerical value representing the skin barrier function includes calculating a second variable from the first skin impedance value and the second skin impedance value, 
wherein the first skin impedance value is one or more values selected from a group consisting of a first susceptance value, a first admittance value, a first conductance value, and inverse values of the first susceptance value, the first admittance value, the first conductance value;
and the second skin impedance value is one or more values selected from a group consisting of a second susceptance value, a second admittance value, a second conductance value, and inverse values of the second susceptance value, the second admittance value, the second conductance value, 
wherein the first skin impedance value is the first susceptance value;
the second skin impedance value is the second admittance value;
the step of calculating the numerical value representing the skin barrier function includes using Equation 1, 
[Equation 1 – (not shown here for economy and brevity)].

generated signals through skin, detecting the passed signals, calculating variables, and then calculating a numerical value representing a skin barrier function encompasses performance of the limitation in the mind and as a mathematical concept but for the recitation of mere extrasolutionary activity (i.e., data gathering via signals generation and detection) (2019 Guidance – hereafter ‘2019 PEG’ - p. 55; see also MPEP § 2106.05(g)).  For example, “calculating” variables and then “calculating” a numerical value representing a skin parameter encompasses a clinician reviewing AC signals output, observing the delay time and impedance readouts, and then mentally calculating the skin barrier function of the patient’s skin.  If a claim, under BRI, covers performance of the limitations in the mind, including calculations, but for the mere recitation of extrasolutionary activity (i.e., mere signal generation and measurement), then the claim falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas.  Accordingly,  the claim recites an abstract idea under the first part of step 2A of the Mayo framework as set forth in the 2019 PEG.
This judicial exception is not integrated into a practical application.  Claim 6 only recites additional elements of extrasolutionary activity — in particular data gathering — without further sufficient detail that would tie the abstract portions of the claim into a specific practical application (2019 PEG p. 55 - the instant claim, for example, does not tie into a particular machine nor limit a sufficiently particular form of signal generation or signal collection).  Independent claim 7 encounters substantially similar issues mutatis mutandis with respect to integration. 
in re Grams)
2106.05(g)    Insignificant Extra-Solution Activity 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
MPEP § 2106.05(b) and (c), respectively), the well-understood, routine, conventional consideration (see MPEP § 2106.05(d)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)) may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Note, however, that examiners should not evaluate the well-understood, routine, conventional consideration in the Step 2A Prong Two analysis, because that consideration is only evaluated in Step 2B.
This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B. 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 
Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and
vi. Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).
Selecting a particular data source or type of data to be manipulated:
i. Limiting a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937;
ii. Taking food orders from only table-based customers or drive-through customers, Ameranth, 842 F.3d at 1241-43, 120 USPQ2d at 1854-55;
iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and
iv. Requiring a request from a user to view an advertisement and restricting public access, Ultramercial, 772 F.3d at 715-16, 112 USPQ2d at 1754.
Insignificant application:
i. Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential); and
ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.
Some cases have identified insignificant computer implementation as an example of insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). Other cases have considered these types of limitations MPEP § 2106.05(f) for more information about insignificant computer implementation.
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. For more information on formulating a subject matter eligibility rejection, see MPEP § 2106.07(a). 
Insignificant extrasolutionary activity cannot provide an inventive concept.  The claims are not patent eligible.  

Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered but they are not persuasive.

Applicant argues that claims are eligible under § 101 by implementing an improvement in the relevant field of technology in the manner established by the Diamond v. Diehr decision where Applicant specifically reasons
As described above, the presently claimed invention does not merely recite the equation in isolation, but integrates these ideas into the measuring processes. The additional steps specifically relate to the particular variables used, how the variables are gathered, the process by which the skin barrier function is evaluated, and how the result of the CB value calculation or the SCT value calculation is used. The totality of the steps act in concert to improve another technical field, specifically the field of evaluation of skin barrier function for a user by accurately calculating a numerical value representing a skin barrier function in a wide range of skin conditions from a normal condition to a rough skin condition, in which a stratum corneum is totally exfoliated, or the like.

Examiner respectfully disagrees.  Applicant’s argument that the additional elements constitute a practical integration is not commensurate with the claims which, not set forth unique or particular manners of generation or signal measurement nor even a sufficiently practical device/means by which such signals are generated or collected.  Applicant’s argument then details how the claimed invention improves the determination of a skin barrier function from measured values.  However the October 2019 update to the 2019 PEG specifically establishes on p. 13 that “it is important to keep in mind that an improvement in the judicial exception itself … is not an improvement in technology.”  In the present claims, any supposed improvement to the calculation of a skin barrier function (i.e., by the unique equations of claims 6-7) is not itself necessarily an improvement to the physical device nor the acquisition of alternating current signals and their respective time delays (the additional element).  The finding in Diamond was (inter alia) that the calculation in question improved the physical outcome of the rubber molding process.  No such similar physical or tangible improvement is readily discernible in the present claims regarding a change to the application or collection of signals.  Examiner would generally suggest further limiting the particular device by which the AC signals are applied to the skin or the particular manner by which the AC signals are generated or delivered in accordance with the second part of Mayo step 2A as detailed in the 2019 PEG p. 55.  

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791